328 S.W.3d 711 (2010)
STATE of Missouri, Respondent,
v.
Clint Elliot HIPKINS, Appellant.
No. ED 93302.
Missouri Court of Appeals, Eastern District, Northern Division.
May 4, 2010.
Stephen R. Porter, for appellant.
Chris Koster, Atty. Gen., Shaun Mackelprang and Daniel McPherson, Jefferson City, for respondent.
Before: ROY L. RICHTER, P.J., ROBERT G. DOWD, JR., J., and KURT S. ODENWALD, J.

ORDER
PER CURIAM.
Clint Elliott Hipkins (Defendant) appeals from the trial court's judgment following his conviction by a jury, of one count of felony possession of a controlled substance, in violation of Section 195.202, RSMo 2000[1], one count of misdemeanor possession of a controlled substance, in violation of Section 195.202, and one count of unlawful use of drug paraphernalia, in *712 violation of Section 195.233. The trial court sentenced Defendant to ten years of imprisonment in the Missouri Department of Corrections for the felony drug possession charge, to run concurrent with 120 days of imprisonment in the county jail for the other two counts.
We have reviewed the briefs of the parties and the record on appeal and find Defendant is entitled to no relief on appeal. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion for the use for the use of the parties setting forth the reasons for our decision. We affirm the trial court's judgment pursuant to Rule 30.25(b).
NOTES
[1]  All subsequent statutory citations are to RSMo 2000, unless otherwise indicated.